Citation Nr: 0514170	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus 
to include as secondary to service connected disability.

3.  Entitlement to a disability rating in excess of 30 
percent for hypercontractile cardiac state.

4.  Entitlement to a disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1970 
to July 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In January 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In June 1999, the RO denied service connection for 
diabetes mellitus as secondary to service connected 
disability.  The veteran was notified of the decision by 
communication dated that same month and did not file a timely 
appeal.

3.  The evidence submitted since the June 1999 RO decision, 
in support of the current application to reopen a claim for 
service connection for diabetes mellitus, taken together with 
evidence previously on file, is sufficiently new and material 
as to reopen the claim for service connection for diabetes 
mellitus.  

4.  Diabetes mellitus was not diagnosed in service or until 
many years after service and has not been shown to be related 
to service or to a service connected disability.  

5.  Hypercontractile cardiac state is manifested by METs of 
more than 5 with no showing of congestive heart failure 
within the last year. 

6.  The veteran's diastolic pressure is not predominately 110 
or more.  


CONCLUSIONS OF LAW

1.  The unappealed rating decision of June 1999, which denied 
service connection for diabetes mellitus is final.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2004).  

2.  New and material evidence, when considered with the old 
evidence, is sufficient to reopen a claim for service 
connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2004).  

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, may it be presumed to have been so incurred, 
and is not proximately due to a service- connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).  

4.  The criteria for a rating in excess of 30 percent for 
hypercontractile cardiac state have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7020 (2004).  

5.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.104, Diagnostic Codes 7101 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in June 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the June 2004 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  



New and Material Evidence

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 C.F.R. § 5108 (West 2002).  New and material 
evidence is defined by regulations as follows:

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed.  
However, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  In Hodge v. West, it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  Since this claim was filed prior to August 
29, 2001, this amendment does not apply to this case.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

The RO denied service connection for diabetes in June 1999 
and so informed the veteran that same month.  He did not 
timely appeal and the decision became final. 38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004).  
In order to reopen his claim, new and material evidence must 
be received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).  

In the instant case, the evidence on file at the time of the 
1999 rating decision included the veteran's service medical 
records, VA outpatient treatment reports beginning in 1991, 
and VA medical records, a including VA examination report of 
March 1999.  These records revealed that the veteran was 
diagnosed with non-insulin dependent diabetes mellitus which 
a VA examiner noted was not caused by heart disease.  

The new evidence includes a December 2001 private examiner's 
statement that the veteran had diabetes mellitus during 
service in 1975 and that his current problems are the result 
of his problems during service.  The undersigned finds that 
this additional evidence, without weighing it against the 
totality of the evidence, is so significant that it must be 
considered in order to fairly decide the claim. Consequently, 
the legal standard for reopening has been met.

Service Connection

Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection for diabetes 
mellitus may be presumed to have been incurred in service if 
manifested to a compensable degree within the first post-
service year.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  In the alternative, the chronicity provisions of 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. §§ 3.310.  The Court has held that when 
aggravation of a veteran's non- service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service- connected disability.  Id. 


The Evidence

While an April 1975 consultation report notes a previous 
history of diabetes, the service medical records show no 
complaint, diagnosis or treatment for diabetes mellitus.  A 
July 1975 urinalysis and a December 1978 urinalysis show no 
glucose abnormality.  During hospitalization in February 
1979, all laboratory studies were noted to be negative or 
normal. 

On VA examination in April 1980, a urinalysis was noted to be 
normal.  On VA examination in October 1991, the veteran 
denied a history of diabetes.  

On VA examination in March 1999, the examiner noted by way of 
medical history that the earliest record of the veteran's 
elevated serum glucose was in February 1988 with a level of 
131 mg/dl.  It was stated that he was started on oral 
hypoglemics in 1998.  Laboratory work showed a serum glucose 
of 176 and HBA1C of 7.2 in December 1998.  The impression 
was, non-insulin dependent diabetes mellitus with out 
evidence of neuropathy or retinopathy at this time.  It was 
stated that the diabetes is not caused by heart disease.  

In A December 2001 statement, a private examiner noted that 
the veteran has been patient of his for several years.  It 
was noted that the veteran was diagnoses with adult onset 
diabetes in 1975, and was not treated for diabetes until 
1988.  It was opined that the veteran's current diabetes is 
related to his military service.  

The veteran was examined by VA in July 2002.  The veteran's 
medical records and claims file were reviewed.  The veteran 
was examined.  The examiner found that the veteran has type 2 
diabetes with conflicting information as to the time of 
onset.  It was noted that on review of the service medical 
records, there is no definite diagnosis of diabetes in 
service, other than that he had a history of diabetes.  It 
was noted that there were no laboratory values to support a 
finding of diabetes.  It was noted that the veteran was 
diagnosed with diabetes after military service and diagnosis 
before or during service is not substantiated in the record.  

In July 2002, a VA examiner offered a medical opinion 
regarding the timing of the veteran's diagnosis of diabetes 
mellitus. The examiner noted that the old diagnosis for 
diabetes required two blood values of glucose greater than 
140.  It was noted that this has been recently reduced to a 
value of 126 or above.  It was noted that the file referenced 
a glucose level of 123 in July 1979 and that this did not 
meet the old or the new requirements for finding diabetes.  
It was stated that the first level that was significantly 
abnormal was February 1988, when the reading was 131.  The 
examiner noted that this would have not met the requirement 
at that time and that it was not until December 1990 that the 
elevated glucose levels met the criteria for diabetes and 
required treatment.  The examiner stated that thus, the 
veteran's diagnosis of diabetes came greater than 10 years 
after service.  

In August 2004, a VA examiner noted that he had reviewed the 
July 2002 and the September 2001 examination reports and that 
in his opinion, there is no medical evidence supporting a 
conclusion that diabetes is caused by cardiac conditions or 
high blood pressure.  He reported that therefore, he did not 
feel that the veterans diabetes is in any way causally linked 
to his service connected hypercontractile cardiac state or 
his hypertension.  It was further stated that neither did he 
believe that the diabetes was aggravated by these conditions.   

Discussion

Secondary Service Connection

The veteran seeks service connection for diabetes mellitus.  
As to secondary service connection, the Board notes that the 
veteran has been diagnosed with diabetes and that he also is 
service connected for hypercontractile cardiac state and 
hypertension.  He claims that his diabetes is due to his 
service-connected disabilities.  However, a VA examiner has 
stated in March 1999 that the veteran's diabetes was not 
caused by heart disease.  Another VA examiner has stated in 
August 2004 that after reviewing the records, it was his 
opinion that the veteran's diabetes was not in any way 
causally linked to his service connected disabilities and 
that further diabetes was not aggravated by these conditions.  
These opinions stand uncontradicted in the record.  Thus the 
Board finds that secondary service connection is not 
warranted.  

The veteran's statements have been considered.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between his diabetes and 
his service-connected disabilities.  Consequently, the Board 
cannot accord any probative value to his statements regarding 
the etiology of his disability.  See Espiritu v. Derwinski, 2 
Vets. App. 492, 495 (1992   

Direct Service Connection

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another. Evans; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  

Here, a private examiner has opined that the veteran's 
current diabetes was incurred in service.  The examiner 
stated that diabetes was diagnosed in 1975 when the veteran 
was in the military.  The examiner's conclusion is based on 
an inaccurate factual premise in that diabetes was not 
diagnosed in 1975; there was merely a mention of a history of 
diabetes noted.  There is no indication that the examiner 
reviewed the veteran's service medical records and as noted 
above a postservice reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Further, as noted, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995.  On the other 
hand, a VA examiner has opined that the veteran's diabetes 
was not diagnosed in service and that it was not found to 
exist before or during service.  Another VA examiner has 
stated that the veteran's diabetes was manifested in 1988.  
This examiner had reviewed the claims file and had examined 
the veteran.  He also offered rationale for his finding.  
Thus the Board finds this opinion more probative of the issue 
on appeal.  

Based on the above evidence, the Board finds that service 
connection on a direct basis is not warranted.  


Increased Evaluations

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When cardiomyopathy is manifested by chronic congestive heart 
failure, or a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, a 100 percent rating is assigned. When there 
has been more than one episode of acute congestive heart 
failure in the past year, or a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent rating is assigned. If a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent is assigned. 38 C.F.R. 
§ 4.104, Diagnostic Code 7020 (2004).  

A MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, a medical examiner's estimation 
of the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used. 38 C.F.R. § 4.104, Note 2.  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with 
definite.  38 C.F.R. § 4.104, Code 7101. (2004).  



The Evidence

In June 1980, the RO granted service connection for 
hypercontractile cardiac state with essential hypertension, 
and assigned a 30 percent evaluation under DC 7007.  This was 
based on service medical records and an April 1980 VA 
examination report which showed blood pressure readings of 
160/92 sitting; 140/80 recumbent; and 138/88 standing.  The 
diagnosis was, hypertension, well controlled. 

In May 1982, the RO decrease the ratiung for the veteran's 
disability to 10 percent disabling under DC 7101.  This was 
based on an April 1982 VA examination report which showed 
blood pressure of 130/85 and a normal heart rate and rhythm. 

The veteran was examined by VA in March 1999.  He denied 
chest pains except with anxiety attacks, which also included 
chest tightness, tachycardia and irregular heart beat.  His 
blood pressure was 176/92 and the heart rate was 63 beats per 
minute seated and 134/76 with heart rate 58 beats per minute 
supine.  The heart had no audible murmurs, gallops or heaves.  
There was no venous distention.  The diagnosis was, minimal 
left ventricular hypertrophy with normal cardiac examination.  

The veteran was examined in March 2000 by a private examiner.  
The veteran's blood pressure was 162/92.  On a stress 
echocardiogram there was no chest pain.  In October 2000, the 
veteran requested an increased evaluation for his service-
connected cardiac disability.  

In September 2001, the veteran was examined by VA.  His blood 
pressure was 144/80 seated and 142/76 supine.  The heart had 
regular rate and rhythm.  A chest X-rays showed a stable 
condition and an EKG showed voltage criteria for left 
ventricular hypertrophy.  The finding was essential 
hypertension and hypercontractile cardiac state by history 
with electrocardiographic changes suggestive of ventricular 
hypertrophy.  

On VA examination in July 2002, the examiner noted that in a 
2000 echogram the peak METs level was 7.  His blood pressure 
was 148/78.  In a September 2002 echocardiogram, left 
ventricular ejection fraction was 75 percent.  

In October 2002, the RO assigned separate evaluations for the 
veteran's cardiac disability.  A 30 percent evaluation was 
assigned for hypercontractile cardiac state effective October 
30, 2000 and a 10 percent evaluation was assigned for 
hypertension effective October 30, 2000.  

In June 2004, the veteran was examined by VA.  His blood 
pressure was 104/70 seated; 111/68 supine; 104/65 standing.  
Essential hypertension was diagnosed.  On VA examination of 
September 2004 the examiner noted that the veteran's blood 
pressure was 142/64 seated.  The diagnosis was essential 
hypertension, well controlled.  The examiner noted that on 
most recent examination, the veteran indicated activities 
that showed he was functioning at a METS level between 8 and 
9.  

Discussion

Hypercontractile cardiac state

In order to assign a rating beyond 30 percent for the 
veteran's hypercontractile cardiac state, the evidence must 
show more than one episode of acute congestive heart failure 
in the past year, or a workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The veteran has been shown to have METs levels of 7 and 
between 8 and 9.  In addition, his left ventricular function 
is shown to be75 percent.  Thus, under the regulatory 
criteria, an increased rating is not warranted.  

Hypertension

In order to assign an rating beyond 10 percent diastolic 
pressure of 110 or more with definite symptoms.  The record 
of blood pressure readings does not reflect findings of 
diastolic pressure higher than 92, with most recent findings 
of 104/70, 111/68. 104/65 and 142/64.  Thus, an increased 
evaluation is not supported by the record.  

Extra Schedular Considerations

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that either interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 




ORDER

New and material evidence has been received and the claim of 
entitlement to service connection is reopened.  To this 
extent, the appeal is granted.  

Service connection for diabetes mellitus to include as 
secondary to service connected disability is denied.  

An increased evaluation for hypercontractile cardiac state 
beyond 30 percent is denied. 

An increased evaluation for hypertension beyond 10 percent is 
denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


